DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-5, 8, 9, 11-15, 18, 19, and 21-26 are pending.  Claims 1-5, 8, 9, 11-15, 18, 19, and 21-26 are rejected herein.  This is a Non-Final Rejection after the amendment, arguments, and Request for Continued Examination (hereinafter “the Response”) dated 12/15/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 8, 9, 11-15, 18, 19, and 21-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11:  It is unclear what the structural relationship is between “autosampler” and “automatic sampling unit”.  The terms appear interchangeable and the term “automatic sampling unit” does not appear in the 
Regarding claims 1 and 11:  On lines 10-12, claims 1 and 11 recite “of autosamplers”.  This is indefinite as there is no plurality recited for this structure before.  Claim 11 only recites “an automatic sampling unit,” “a sampler”, and “the sampler”.  Claim 11 has been examined as if lines 9-11 recited “the movable holding arm is located at the end of a cross slide and is vertically movable”, and similarly for claim 1.
Regarding claims 2-5, 8, 9, 12-15, 18, 19, and 21-26:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-5, 8, 9, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO (US Pat. 2008/0182340, hereinafter LEMMO340) in view of LEMMO (US Pub. 2010/0011889, hereinafter LEMMO889), BRASSARD et al. (US Pub. 2010/0011889), and CERRA et al. (US Pub. 2014/0273268).
Regarding claims 1 and 23:  LEMMO340 discloses:  A method for automatic sampling (FIG. 1, 51), using an autosampler (FIG. 1, para. 13) comprising: providing an automatic sampling unit comprising: a sampler (22) that is reciprocatable in a vertical direction (arrows indicate control system 20; para. 116), the sampler comprising a cannula (24) as a filling space (for powder in para. 120), in which a cannula plunger (23) is displaceably arranged for opening and emptying the filling space of the cannula (shown in FIG. 51), the cannula comprising a free lower end having a tip with a shape that corresponds to a bottom surface of a sample container (FIG. 1 shows that they are both flat.), wherein the tip comprises a continuous peripheral edge that completely encircles an opening of the cannula (FIG. 50 shows a close-up of the tips showing their encircling peripheral edges.); and a movable holding arm configured to hold the sampler (Shown unlabeled in FIG. 20.  Arm holding sampler 22 in FIG. 1 is movable by control system 20 as indicated by arrows in FIG. 1.); the movable holding arm being the movable holding arm of the autosamplers which is vertically movable (Arrows at 20 in FIG. 1 show vertical movement.) positioning the sampler over the sample container (Step 1 in FIG. 51), the sample container comprising a granular material (powder 28 in para. 120); and pressing a quantity of the granular material from the sample container into the filling space of the cannula by reciprocating the sampler along a generally 
LEMMO340 appears to show cross slides in FIG. 38, but the figure is not clear and is not discussed in the specification.  LEMMO340 only states that motorized and/or pneumatic motion control systems are known in para. 116 and 117.
CERRA however explicitly shows cross slides (arm 62 crossed with the arm that holds rails 64) in FIG. 1 as the movement mechanism for his automatic sampler.  With the sampler (tool engagement and drive device 50) being vertically movable and located on the end of a cross slide (FIG. 1; para. 61).
One skilled in the art at the time the application was effectively filed would be motivated to use the cross slides of CERRA as the motion control system mentioned in para. 116-117 of LEMMO340 because it provides the needed three dimensional motion control system required by the device of LEMMO340 (para. 116-117 of LEMMO).
Although the motion system 20 of LEMMO340 is capable of being moved repeatedly up and down so that it can used for repeated pushing, he does not explicitly disclose this motion in a single sampling operation.
LEMMO889 however does teach that “repetition of the barrel pushing process can be used to compact or compress the sampled powder 160, as needed or desired” (para. 120).  LEMMO889 also teaches force-feedback and constant pressure operation (para. 120) of his powder sampling device (abstract).  LEMMO889 also teaches that the pressure limiter comprises a coil spring having a longitudinal axis that is in alignment with a longitudinal axis of the cannula (Spring 34 in FIG. 3 compresses during pushing as taught in para. 121.).
One skilled in the art at the time the application was effectively filed would be motivated to use the pulsatory pushing of LEMMO889 with the force-feedback comprising the spring of LEMMO889 on the sampler of LEMMO340 because different powders behave differently and the repetition of pushing can “compact or compress the sampled powder 160 as needed or desired” (para. 120 of LEMMO889.)  Please note that LEMMO340 also teaches a spring (57 in FIGS. 3, 5) in the sampler but does not elaborate further.
The combination of LEMMO340 and LEMMO889 does not teach that the pressure limiter provides a spring-loaded support of the sample container in the 
BRASSARD however does teach a spring (3 in FIG. 2A) to support his sample container (1) and control the movement of the sample container (para. 28, 49).  Please note also that the compensation elements (e.g. spring) of BRASSARD can be on the removal unit/sampler as well as on the vessel (para. 37).  FIG. 3 shows the springs inserted into the socket of sleeve 6.  If used to control the movement of the sample container of LEMMO340, the cannula of LEMMO340 would be filled in a deflected range of the coil spring, thus meeting the limitations of claim 23.
One skilled in the art at the time the application was effectively filed would be motivated to have the compensating spring element of LEMMO340 as modified by LEMMO889 located on the container as taught by BRASSARD to make the sampler smaller and less bulky for the kind of small movements needed in FIG. 20 of LEMMO340 (The microwells are spaced very close together.).  Furthermore, having the spring on the container as opposed to the sampler constitutes “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In the present case the known elements are a compensating spring on the container (known from BRASSARD) being substituted for a compensating spring on the sampler (known from BRASSARD and LEMMO889) with the predictable results being that force/pressure is sensed as taught by both BRASSARD and LEMMO889 and the spring compresses during sampling allowing the operation to stop when a certain force/pressure is reached as taught by both BRASSARD and LEMMO889.  The springs of BRASSARD would fit into the bottom of the tray (81) in FIG. 14 of LEMMO340.
Regarding claim 2:  LEMMO340 discloses:  vibrating or shaking the sample container (para. 10).
Regarding claim 3:  LEMMO340 discloses:  moving a slider (54A in FIGS. 3 and 5) that is engaged with the cannula plunger to move the plunger in the cannula between a lower position in which the cannula plunger reaches the lower end of the cannula and an upper portion which defines a selectable height of the filling space (para. 128, 167).
Regarding claim 4:  LEMMO340 discloses:  depressing the cannula plunger to push the granular material from within the filling space (step 6 in FIG. 51).
Regarding claim 5:  LEMMO340 discloses: the sampler is attached to a vertically displaceable holding arm (arrows in FIG. 1 denoting the motion control system 20.  Arm is best seen in FIG. 20.)
Regarding claim 8:  LEMMO340 discloses: the bottom surface of the sample container defines a recess (Para. 165 discloses many different vessels.  The vial 26 in FIG. 51 has a bottom surface that defines a recess.)
Regarding claim 9:  LEMMO340 discloses: the movable holding arm is configured to push the cannula in a vertical direction that coincides with an axis of the cannula (This movement is indicated by the arrows in FIG. 1 and shown in FIG. 51.).
Regarding claim 21:  LEMMO340 discloses: when the predetermined pressure is reached, a downward movement of the cannula is stopped (para. 24).
Regarding claim 22:
The coil spring has been discussed in the rejection of claim 1 as taught by BRASSARD and would be located in the socket of the tray shown in FIG. 14 if used with the invention of LEMMO340.
Regarding claim 24:  LEMMO340 discloses: piercing a septum (85 in FIG. 14) that closes the sampling container using the lower end of the cannula prior to pressing the quantity of the granular material from the sample container into the filling space of the cannula (para. 140).
Regarding claim 25:  LEMMO340 discloses: vibrating or shaking the sample container to move the granular material downward within the sample container (para. 10).
Claim(s) 11-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO340 in view of LEMMO889 and CERRA.
Regarding claim 11:  LEMMO340 discloses:  A method for automatic sampling (FIG. 1, 51), comprising: providing an automatic sampling unit comprising: a sampler (22) that is reciprocatable in a vertical direction (arrows indicate control system 20; para. 116), the sampler comprising a cannula (24) as a filling space (for powder, para. 120), in which a cannula plunger (23) is displaceably arranged for opening and emptying the filling space of the cannula (shown in FIG. 51), the cannula comprising a free lower end having a tip with a shape that corresponds to a bottom surface of a sample container (FIG. 1 shows they are both flat.), wherein the tip comprises a continuous peripheral edge that completely encircles an opening of the cannula (FIG. 50 shows a close-up of the tips showing their encircling peripheral edges.); and a movable holding arm configured to hold the sampler, the movable holding arm being vertically movable 
LEMMO340 appears to show cross slides in FIG. 38, but the figure is not clear and is not discussed in the specification.  LEMMO340 only states that motorized and/or pneumatic motion control systems are known in para. 116 and 117.
CERRA however explicitly shows cross slides (arm 62 crossed with the arm that holds rails 64) in FIG. 1 as the movement mechanism for his automatic sampler.  With the sampler (tool engagement and drive device 50) being vertically movable and located on the end of a cross slide (FIG. 1; para. 61).
One skilled in the art at the time the application was effectively filed would be motivated to use the cross slides of CERRA as the motion control system mentioned in para. 116-117 of LEMMO340 because it provides the needed three dimensional motion control system required by the device of LEMMO340 (para. 116-117 of LEMMO).
Although the motion system 20 of LEMMO340 is capable of being moved repeatedly up and down so that it can used for repeatedly pushing, he does not explicitly disclose this motion in a single sampling operation.
LEMMO889 however does teach that “repetition of the barrel pushing process can be used to compact or compress the sampled powder 160, as needed or desired” (para. 120).  LEMMO889 also teaches force-feedback and constant pressure operation (para. 120) of his powder sampling device (abstract).  LEMMO889 also teaches that the pressure limiter comprises a coil spring having a longitudinal axis that is in alignment with a longitudinal axis of the cannula (Spring 34 in FIG. 3 compresses during pushing as taught in para. 121.).
One skilled in the art at the time the application was effectively filed would be motivated to use the pulsatory pushing of LEMMO889 with the force-feedback comprising the spring of LEMMO889 on the sampler of LEMMO340 because different powders behave differently and the repetition of pushing can “compact or compress the sampled powder 160 as needed or desired” (para. 120 of LEMMO889.)  Please note 
Regarding claim 12:  LEMMO340 discloses:  vibrating or shaking the sample container (para. 10).
Regarding claim 13:  LEMMO340 discloses:  moving a slider (54A in FIGS. 3 and 5) that is engaged with the cannula plunger to move the plunger in the cannula between a lower position in which the cannula plunger reaches the lower end of the cannula and an upper portion which defines a selectable height of the filling space (para. 128, 167).
Regarding claim 14:  LEMMO340 discloses:  depressing the cannula plunger to push the granular material from within the filling space (step 6 in FIG. 51).
Regarding claim 15:  LEMMO340 discloses: the sampler is attached to a vertically displaceable holding arm (arrows in FIG. 1 denoting the motion control system 20.  Arm is best seen in FIG. 20.)
Regarding claim 18:  LEMMO340 discloses: the bottom surface of the sample container defines a recess (Para. 165 discloses many different vessels.  The vial 26 in FIG. 51 has a bottom surface that defines a recess.)
Regarding claim 19:  LEMMO340 discloses: the movable holding arm is configured to push the cannula in a vertical direction that coincides with an axis of the cannula (This movement is indicated by the arrows in FIG. 1 and shown in FIG. 51.).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMMO340, LEMMO889, BRASSARD, and CERRA in view of HOUZEGO (US Pub. 2007/0102058).
Regarding claim 26:  LEMMO340 does not specify small rapid jolts in his vibrating mechanism.
HOUZEGO however does teach small rapid jolts (tapping in para. 31) in his powder handling apparatus (abstract).
One skilled in the art at the time the application was effectively filed would be motivated to use the tapping of HOUZEGO to settle the powder of LEMMO340 because it gives a directional impulse to the powder to allow it to settle in the container (para. 31-33 of HOUZEGO).
Response to Amendment/Argument
The Applicant has argued (page 7 of the Response) that the prior art of record (LEMMO340, LEMMO889, and BRASSARD) do not teach the limitations of a movable holding arm being vertically movable and being located at the end of a cross slide.  This argument has been fully considered and is not persuasive.  As discussed above in the rejection of claim 1, LEMMO340 appears to show a cross slide in FIG. 38, but the figure is not clear and is not discussed in the body of the specification therefore CERRA has been introduced to show that such a structure for moving a sampling apparatus is explicitly known in the art.
The Applicant has argued (page 7 of the Response) that the limitations of the pressure limiter being a supplementary module to the autosampler, and the spring loaded support comprising socket inserts positioned in a tray of the autosampler is not found in the prior art of record.  This argument has been fully considered and is not persuasive.  As discussed above, LEMMO340 clearly teaches a tray (FIG. 14) and BRASSARD teaches a spring that is an insert in a socket (FIG. 2-3), therefore the of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NATHANIEL J KOLB/Examiner, Art Unit 2856